Title: To Thomas Jefferson from Ahmad Qaramanli, 8 June 1807
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                        
                            Signore
                            
                            Siracusa li 8 Giugno 1807.
                        
                        Mi fa sperare il nuovo Console, che per li buoni offici, da lui praticati presso l’usurpatore del mio Regno di Tripoli, abbia ottenuto la promessa di restituirsi a me la mia Famiglia, eccettuando le figlie maritate, siccome io lo avea prevenuto. Da così buon principio posso augurarmi, che si
                            otterranno le altre dimande da me giustamente avanzate, non solamente
                            per avere qualche compenso delle mie perdite, da me sofferse, quanto principalmente per potere ministrare il necessario mantenimento alla numerosa mia Famiglia, che con lo ristretto numero delle
                            genti di servizio sarà più di quaranta persone, che dovranno vivere, e vestirsi in un luogo straniero, lontane dalla propria casa. Io spero, che la protezione di V.E. con mi mancherà per sostenere le mie ragioni, e le mie suppliche appoggiate tutte al favore, che aspetto da una Potenza, che ha approfittato delle mie sventure per riparare li suoi torti ricevuti, e che col mio esempio può farsi merito per acquistar l’amicizia delle altre potenze, mostrando la dovuta
                            corrispondenza. Io non lascerò di dichiararmi obbligatissimo alli favori,
                            che aspetto della buona opera di V.E., che solo può, quándo voglia saperare qualunque ingiusta opposizione, che potrebbe
                            farsi alle mie istorie E divotamente inchinandola, con profondo
                            rispetto mi dico Di V. E.
                        Devmo. Servo vero Obligto
                        
                        
                            Ahmet Caramalli Bassà di Tripoli
                        
                    